DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 22, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4, 8, 11, 15, and 18 recite “requesting” and/or “request”. This limitation is not defined by the instant specification. It is unclear to one having ordinary skill in the art what constitutes as a “request” and the specification fails to describe how it is performed. Correction and clarification are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
101 Analysis - Step 1
Claim 1 is directed to a method for controlling traffic (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 19, 2022 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A method for controlling traffic by a traffic control system, comprising:
transmitting, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
monitoring a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
transmitting, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
transmitting, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “monitoring…” in the context of this claim encompasses physically observing the area in which the vehicle is autonomously navigating.
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A method for controlling traffic by a traffic control system, comprising:
transmitting, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
monitoring a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
transmitting, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
transmitting, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.”

Regarding the limitations “transmitting…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data output necessary to execute the abstract idea.  
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 

Claim 8
101 Analysis - Step 1
Claim 8 is directed to an apparatus for controlling traffic (i.e., a machine). Therefore, claim 8 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 19, 2022 recite an abstract idea, specifically, a mental process. Claim 8 recites:
“An apparatus for controlling traffic at a traffic control system, comprising:
a processor; and
a memory coupled with the processor and storing instructions operable, when executed by the processor, to cause the apparatus to;
transmit, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
monitor a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “monitor…” in the context of this claim encompasses physically observing the area in which the vehicle is autonomously navigating.
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“An apparatus for controlling traffic at a traffic control system, comprising:
a processor; and
a memory coupled with the processor and storing instructions operable, when executed by the processor, to cause the apparatus to;
transmit, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
monitor a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.”

Regarding the limitations “transmit…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data output necessary to execute the abstract idea.  The “processor” and “memory” are recited at a high level of generality and are mere generic computer components to execute the abstract idea.
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 8 is not patent eligible. 

Claim 15
101 Analysis - Step 1
Claim 15 is directed to a non-transitory computer-readable medium having program code recorded thereon for controlling traffic (i.e., a machine). Therefore, claim 15 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 19, 2022 recite an abstract idea, specifically, a mental process. Claim 15 recites:
“A non-transitory computer-readable medium having program code recorded thereon for controlling traffic at a traffic control system, comprising:
program code to transmit, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
program code to monitor a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
program code to transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
program code to transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.”

The Examiner submits that the foregoing bolded limitation constitutes insignificant extra solution activity applied to a mental process because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “monitor” in the context of this claim encompasses physically observing the area in which the vehicle is autonomously navigating.
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A non-transitory computer-readable medium having program code recorded thereon for controlling traffic at a traffic control system, comprising:
program code to transmit, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
program code to monitor a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
program code to transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
program code to transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.”

Regarding the limitations “transmit…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data output necessary to execute the abstract idea. The “program code to transmit…a request…” is mere data transmission and does not apply practical application to the abstract idea.
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 15 is not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 only recite limitations further defining the mental process and recite further data output (i.e., transmitting information). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-7, 9-14, and 16-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli (U.S. Patent Application Publication No. 2017/0217588) in view of Beaulieu (U.S. Patent Application Publication No. 2019/0019408) further in view of Bean et al. (“The Ambulance of the Future,” 2017).

Regarding claim 1, Spinelli teaches a method for controlling traffic by a traffic control system, comprising: 
transmitting, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
Spinelli, Abstract, discloses “An unmanned vehicle receives a transmission indicating a situation at a designated location, and then navigates to the designated location.”
Spinelli [0006] discloses “The method includes receiving a transmission indicating a train accident at a designated location, navigating to the designated location.”
monitoring a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
Spinelli [0006] discloses “The method includes receiving a transmission indicating a train accident at a designated location, navigating to the designated location.”
Spinelli [0059] discloses “The unmanned vehicle may include on-board GPS and other location determination sensors to facilitate the navigation.”
Spinelli does not expressly teach:
transmitting, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
transmitting, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
However, Beaulieu teaches:
transmitting, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
Beaulieu [0047] discloses “traffic control indicating comprising a set of one or more traffic lights operable to display different traffic control indications to oncoming traffic approaching said mobile platform”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alert system disclosed by Spinelli to incorporate displaying information, as taught in Beaulieu, to maximize visibility and safety of sign information (Beaulieu [0006]).
The combination of Spinelli and Beaulieu does not expressly teach:
transmitting, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
However, Bean teaches:
transmitting, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
Bean discloses “vehicles can self-assign new locations to maintain area coverage. Once the patient is delivered to the receiving facility”
The Examiner notes that the autonomous ambulance of Bean navigates away from the scene of the accident when it delivers the patient to the receiving facility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli and Beaulieu to incorporate navigating away from the traffic incident location, as taught in Bean, so the patient received by the autonomous ambulance may be treated as quickly as possible at the receiving facility (see Bean, “scoop and go”).

Regarding claim 2, Spinelli in combination with Beaulieu and Bean teaches the method of claim 1, wherein Beaulieu further teaches:
the first message causes the first traffic control vehicle to override manual control when navigating to the location.
Beaulieu [0196] discloses “The forgoing embodiments all use manual inputs at the remote control to trigger locomotive operation of the mobile platform. However, other embodiments may additionally or alternatively incorporate “follow me” autonomous vehicle control functionality of the type gaining popularity in the fields unmanned aircraft (drones) and autonomous logistics (cargo transport). In such embodiments, a leader or master unit within the work zone would be automatically followed by the mobile platform, whereby the mobile unit would automatically follow a moving work zone along the road surface without requiring remote controlled locomotion input from a human operator.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned vehicle of Spinelli to incorporate overriding manual control, as taught in Beaulieu, “to allow for cost efficiency in operations as well as maximizing traffic control safety by removing the need for traffic control personnel to work in the oncoming traffic at either the beginning or end of the work zone” (Beaulieu [0101]). 

Regarding claim 3, Spinelli in combination with Beaulieu and Bean teaches the method of claim 1, Beaulieu further comprising:
transmitting, to the first traffic control vehicle, second information to be output via a second notification device integrated with the first traffic control vehicle, wherein the second notification device provides one or both of a visual output or an audio output.
Beaulieu [0201] discloses “the traffic control indicator features a STOP indication 22″ (e.g. solid red light) 22a facing one direction, and a SLOW/CAUTION indication (e.g. flashing yellow/amber light) 22b facing another direction.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alert system of Spinelli to incorporate a visual or audio output, as taught in Beaulieu, to maximize visibility and safety (Beaulieu [0007]).

Regarding claim 4, Spinelli in combination with Beaulieu and Bean teaches the method of claim 1, Bean further comprising:
transmitting, to a second traffic control vehicle, a second message requesting the second traffic control vehicle to autonomously navigate to the traffic incident location prior to transmitting the request to navigate away.
Bean discloses “Emergency response crews simply respond to incidents with an autonomous ambulance. Once together, crews load the patient; enter destination information and the ambulance transports while crews treat.”
The Examiner notes that the vehicle arrives to the scene of the incident to load the patient prior to transporting them to a receiving facility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli and Beaulieu to incorporate autonomously navigating to the traffic incident location prior to transmission of a request to navigate away, as taught in Bean, to load the patient and deliver them as quickly as possible (see Bean, “scoop and go”).

Regarding claim 5, Spinelli in combination with Beaulieu and Bean teaches the method of claim 4, wherein Beaulieu further teaches:
the first traffic control vehicle is replaced with the second traffic control vehicle after the first traffic control vehicle navigates away from the location.
Beaulieu [0150] discloses “additional mobile or stationary traffic control apparatuses replace the different traffic control requiring positions within or near the work zone so to allow for the provision of additional visual traffic control indications to traffic within and near the work zone.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned vehicle of Spinelli to incorporate replacing the first vehicle with a second vehicle, as taught in Beaulieu, to “maximize efficiency and safety” (Beaulieu [0003]).

Regarding claim 8, Spinelli teaches an apparatus for controlling traffic at a traffic control system, comprising: 
a processor; and a memory coupled with the processor and storing instructions operable, when executed by the processor, to cause the apparatus to; transmit, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
Spinelli [0050] discloses “data storage 620 may also include additional data, such as a navigation module 624, for example, for vehicle 600. Thus, data storage 620 may include program instructions to perform or facilitate some or all of the vehicle functionality described herein.”
monitor a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
Spinelli [0006] discloses “The method includes receiving a transmission indicating a train accident at a designated location, navigating to the designated location.”
Spinelli [0059] discloses “The unmanned vehicle may include on-board GPS and other location determination sensors to facilitate the navigation.”
Spinelli does not expressly teach:
transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
However, Beaulieu teaches:
transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
Beaulieu [0043] discloses “traffic control indicating comprising a set of one or more traffic lights operable to display different traffic control indications to oncoming traffic approaching said mobile platform”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alert system disclosed by Spinelli to incorporate displaying information, as taught in Beaulieu, to maximize visibility and safety of sign information (Beaulieu [0006]).
The combination of Spinelli and Beaulieu does not expressly teach:
transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
However, Bean teaches:
transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
Bean discloses “vehicles can self-assign new locations to maintain area coverage. Once the patient is delivered to the receiving facility”
The Examiner notes that the autonomous ambulance of Bean navigates away from the scene of the accident when it delivers the patient to the receiving facility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli and Beaulieu to incorporate navigating away from the traffic incident location, as taught in Bean, so the patient received by the autonomous ambulance may be treated as quickly as possible at the receiving facility (see Bean, “scoop and go”).

Regarding claim 9, Spinelli in combination with Beaulieu and Bean teaches the apparatus of claim 8, wherein Beaulieu further teaches:
the first message causes the first traffic control vehicle to override manual control when navigating to the location.
Beaulieu [0196] discloses “The forgoing embodiments all use manual inputs at the remote control to trigger locomotive operation of the mobile platform. However, other embodiments may additionally or alternatively incorporate “follow me” autonomous vehicle control functionality of the type gaining popularity in the fields unmanned aircraft (drones) and autonomous logistics (cargo transport). In such embodiments, a leader or master unit within the work zone would be automatically followed by the mobile platform, whereby the mobile unit would automatically follow a moving work zone along the road surface without requiring remote controlled locomotion input from a human operator.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned vehicle of Spinelli to incorporate overriding manual control, as taught in Beaulieu, “to allow for cost efficiency in operations as well as maximizing traffic control safety by removing the need for traffic control personnel to work in the oncoming traffic at either the beginning or end of the work zone” (Beaulieu [0101]). 

Regarding claim 10, Spinelli in combination with Beaulieu and Bean teaches the apparatus of claim 8, wherein Beaulieu further teaches:
execution of the instructions further cause the apparatus to transmit, to the first traffic control vehicle, second information to be output via a second notification device integrated with the first traffic control vehicle, wherein the second notification device provides one or both of a visual output or an audio output.
Beaulieu [0201] discloses “the traffic control indicator features a STOP indication 22″ (e.g. solid red light) 22a facing one direction, and a SLOW/CAUTION indication (e.g. flashing yellow/amber light) 22b facing another direction.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alert system of Spinelli to incorporate a visual or audio output, as taught in Beaulieu, to maximize visibility and safety (Beaulieu [0007]).

Regarding claim 11, Spinelli in combination with Beaulieu and Bean teaches the apparatus of claim 8, wherein Bean further teaches:
execution of the instructions further cause the apparatus to transmit, to a second traffic control vehicle, a second message requesting the second traffic control vehicle to autonomously navigate to the traffic incident location prior to transmitting the request to navigate away.
Bean discloses “Emergency response crews simply respond to incidents with an autonomous ambulance. Once together, crews load the patient; enter destination information and the ambulance transports while crews treat.”
The Examiner notes that the vehicle arrives to the scene of the incident to load the patient prior to transporting them to a receiving facility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli and Beaulieu to incorporate autonomously navigating to the traffic incident location prior to transmission of a request to navigate away, as taught in Bean, to load the patient and deliver them as quickly as possible (see Bean, “scoop and go”).

Regarding claim 12, Spinelli in combination with Beaulieu and Bean teaches the apparatus of claim 11, wherein Beaulieu further teaches:
the first traffic control vehicle is replaced with the second traffic control vehicle after the first traffic control vehicle navigates away from the traffic incident location.
Beaulieu [0150] discloses “additional mobile or stationary traffic control apparatuses replace the different traffic control requiring positions within or near the work zone so to allow for the provision of additional visual traffic control indications to traffic within and near the work zone.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned vehicle of Spinelli to incorporate replacing the first vehicle with a second vehicle, as taught in Beaulieu, to “maximize efficiency and safety” (Beaulieu [0003]).

Regarding claim 15, Spinelli teaches a non-transitory computer-readable medium having program code recorded thereon for controlling traffic at a traffic control system, comprising:
program code to transmit, to a first traffic control vehicle, a first message requesting the first traffic control vehicle to autonomously navigate to a traffic incident location;
Spinelli [0006] discloses “The method includes receiving a transmission indicating a train accident at a designated location, navigating to the designated location.”
Spinelli [0049] discloses “The processor 610 is configured to execute computer-readable program instructions that may be loaded into data storage 620 and are executable to provide at least part of the functionality of a vehicle, such as vehicle 100 or 600, described herein.”
program code to monitor a location of the first traffic control vehicle based on receiving location information, from the first traffic control vehicle, while the first traffic control vehicle autonomously navigates to the traffic incident location;
Spinelli [0006] discloses “The method includes receiving a transmission indicating a train accident at a designated location, navigating to the designated location.”
Spinelli [0059] discloses “The unmanned vehicle may include on-board GPS and other location determination sensors to facilitate the navigation.”
Spinelli does not expressly teach:
program code to transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
program code to transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
However, Beaulieu teaches:
program code to transmit, to the first traffic control vehicle, first information to be displayed via a first notification device integrated with the first traffic control vehicle based on the location information corresponding to the traffic incident location; and
Beaulieu [0043] discloses “traffic control indicating comprising a set of one or more traffic lights operable to display different traffic control indications to oncoming traffic approaching said mobile platform”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alert system disclosed by Spinelli to incorporate displaying information, as taught in Beaulieu, to maximize visibility and safety of sign information (Beaulieu [0006]).
The combination of Spinelli and Beaulieu does not expressly teach:
program code to transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
However, Bean teaches:
program code to transmit, to the first traffic control vehicle after a period of time, a request to navigate away from the traffic incident location.
Bean discloses “vehicles can self-assign new locations to maintain area coverage. Once the patient is delivered to the receiving facility”
The Examiner notes that the autonomous ambulance of Bean navigates away from the scene of the accident when it delivers the patient to the receiving facility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli and Beaulieu to incorporate navigating away from the traffic incident location, as taught in Bean, so the patient received by the autonomous ambulance may be treated as quickly as possible at the receiving facility (see Bean, “scoop and go”).

Regarding claim 16, Spinelli in combination with Beaulieu and Bean teaches the non-transitory computer-readable medium of claim 15, wherein Beaulieu further teaches:
the first message causes the first traffic control vehicle to override manual control when navigating to the traffic incident location.
Beaulieu [0196] discloses “The forgoing embodiments all use manual inputs at the remote control to trigger locomotive operation of the mobile platform. However, other embodiments may additionally or alternatively incorporate “follow me” autonomous vehicle control functionality of the type gaining popularity in the fields unmanned aircraft (drones) and autonomous logistics (cargo transport). In such embodiments, a leader or master unit within the work zone would be automatically followed by the mobile platform, whereby the mobile unit would automatically follow a moving work zone along the road surface without requiring remote controlled locomotion input from a human operator.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned vehicle of Spinelli to incorporate overriding manual control, as taught in Beaulieu, “to allow for cost efficiency in operations as well as maximizing traffic control safety by removing the need for traffic control personnel to work in the oncoming traffic at either the beginning or end of the work zone” (Beaulieu [0101]). 

Regarding claim 17, Spinelli in combination with Beaulieu and Bean teaches the non-transitory computer-readable medium of claim 15, wherein Beaulieu further teaches:
the program code further comprises program code to transmit, to the first traffic control vehicle, second information to be output via a second notification device integrated with the first traffic control vehicle, wherein the second notification device provides one or both of a visual output or an audio output.
Beaulieu [0201] discloses “the traffic control indicator features a STOP indication 22″ (e.g. solid red light) 22a facing one direction, and a SLOW/CAUTION indication (e.g. flashing yellow/amber light) 22b facing another direction.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alert system of Spinelli to incorporate a visual or audio output, as taught in Beaulieu, to maximize visibility and safety (Beaulieu [0007]).

Regarding claim 18, Spinelli in combination with Beaulieu and Bean teaches the non-transitory computer-readable medium of claim 15, wherein Bean further teaches:
the program code further comprises program code to transmit, to a second traffic control vehicle, a second message requesting the second traffic control vehicle to autonomously navigate to the traffic incident location prior to transmitting the request to navigate away.
Bean discloses “Emergency response crews simply respond to incidents with an autonomous ambulance. Once together, crews load the patient; enter destination information and the ambulance transports while crews treat.”
The Examiner notes that the vehicle arrives to the scene of the incident to load the patient prior to transporting them to a receiving facility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli and Beaulieu to incorporate autonomously navigating to the traffic incident location prior to transmission of a request to navigate away, as taught in Bean, to load the patient and deliver them as quickly as possible (see Bean, “scoop and go”).

Regarding claim 19, Spinelli in combination with Beaulieu and Bean teaches the non-transitory computer-readable medium of claim 18, wherein Beaulieu further teaches:
the first traffic control vehicle is replaced with the second traffic control vehicle after the first traffic control vehicle navigates away from the location.
Beaulieu [0150] discloses “additional mobile or stationary traffic control apparatuses replace the different traffic control requiring positions within or near the work zone so to allow for the provision of additional visual traffic control indications to traffic within and near the work zone.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned vehicle of Spinelli to incorporate replacing the first vehicle with a second vehicle, as taught in Beaulieu, to “maximize efficiency and safety” (Beaulieu [0003]).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli in view of Beaulieu and Bean et al., further in view of Bao et al. (U.S. Patent Application Publication No. 2018/0088323).

Regarding claim 6, Spinelli in combination with Beaulieu and Bean does not expressly teach the method of claim 1, wherein:
the first notification device is transparent while the first traffic control vehicle autonomously navigates to the traffic incident location.
However, Bao teaches:
the first notification device is transparent while the first traffic control vehicle autonomously navigates to the traffic incident location.
Bao [0054] discloses “a heads-up display device 104 may present a typically transparent state 208 through which the user 102 may view the environment 110 while operating a vehicle”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli, Beaulieu, and Bean to incorporate a display being transparent, as taught in Bao, to improve visibility of the environment for the user, thereby improving the safety and usability (Bao [0054]).

Regarding claim 7, Spinelli in combination with Beaulieu and Bean does not expressly teach the method of claim 1, wherein:
an opacity of the first notification device increased based on the first traffic control vehicle arriving at the traffic incident location.
However, Bao teaches
an opacity of the first notification device increased based on the first traffic control vehicle arriving at the traffic incident location.
Bao [0057] discloses “a visual notification 306 that is presented at a selected region 308 of the opacity layer 220 (e.g., a peripheral area of the opacity layer 220), optionally while increasing the opacity of the selected region 308 of the opacity layer 220.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli, Beaulieu, and Bean to incorporate increasing the opacity of the notification device, as taught in Bao, to improve visibility of the visual output (Bao [0103]).

Regarding claim 13, Spinelli in combination with Beaulieu and Bean does not expressly teach the apparatus of claim 8, wherein:
the first notification device is transparent while the first traffic control vehicle autonomously navigates to the traffic incident location.
However, Bao teaches:
the first notification device is transparent while the first traffic control vehicle autonomously navigates to the traffic incident location.
Bao [0054] discloses “a heads-up display device 104 may present a typically transparent state 208 through which the user 102 may view the environment 110 while operating a vehicle”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli, Beaulieu, and Bean to incorporate a display being transparent, as taught in Bao, to improve visibility of the environment for the user, thereby improving the safety and usability (Bao [0054]).

Regarding claim 14, Spinelli in combination with Beaulieu and Bean does not expressly teach the apparatus of claim 8, wherein:
an opacity of the first notification device increased based on the first traffic control vehicle arriving at the traffic incident location.
However, Bao teaches:
an opacity of the first notification device increased based on the first traffic control vehicle arriving at the traffic incident location.
Bao [0057] discloses “a visual notification 306 that is presented at a selected region 308 of the opacity layer 220 (e.g., a peripheral area of the opacity layer 220), optionally while increasing the opacity of the selected region 308 of the opacity layer 220.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli, Beaulieu, and Bean to incorporate increasing the opacity of the notification device, as taught in Bao, to improve visibility of the visual output (Bao [0103]).

Regarding claim 20, Spinelli in combination with Beaulieu and Bean does not expressly teach the non-transitory computer-readable medium of claim 15, wherein:
the first notification device is transparent while the first traffic control vehicle autonomously navigates to the traffic incident location; and
an opacity of the first notification device increased based on the first traffic control vehicle arriving at the traffic incident location.
However, Bao teaches:
the first notification device is transparent while the first traffic control vehicle autonomously navigates to the traffic incident location; and
Bao [0054] discloses “a heads-up display device 104 may present a typically transparent state 208 through which the user 102 may view the environment 110 while operating a vehicle”
an opacity of the first notification device increased based on the first traffic control vehicle arriving at the traffic incident location.
Bao [0057] discloses “a visual notification 306 that is presented at a selected region 308 of the opacity layer 220 (e.g., a peripheral area of the opacity layer 220), optionally while increasing the opacity of the selected region 308 of the opacity layer 220.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spinelli, Beaulieu, and Bean to incorporate increasing the opacity of a transparent notification device, as taught in Bao, to improve visibility of the visual output (Bao [0103]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Researchers Develop Drone Ambulance” (2018) https://www.youtube.com/watch?v=NET-Frj_RAw
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662